COURT OF APPEALS
                               EIGHTH DISTRICT OF TEXAS
                                    EL PASO, TEXAS


  JOSE VALDEZ-MARTINEZ,                             §
                                                                No. 08-17-00193-CR
                                     Appellant,     §
  v.                                                                 Appeal from the
                                                    §
  THE STATE OF TEXAS,                                               171st District Court
                                                    §
                                     Appellee.                of El Paso County, Texas
                                                    §
                                                                (TC# 20160D03097)
                                                    §

                                             JUDGMENT

       The Court has considered this cause on the record and concludes there was no reversible

error in the judgment. We therefore affirm the judgment of the court below. This decision shall

be certified below for observance.


       IT IS SO ORDERED THIS 25TH DAY OF SEPTEMBER, 2019.

                                                 MICHAEL MASSENGALE, Former Justice

Before Rodriguez, J., Palafox, J., and Massengale, Former Justice
Massengale, Former Justice (Sitting by Assignment)